             Case 1:21-cv-06023-LTS Document 7 Filed 07/26/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RASHAAN INGRAM,
                                  Petitioner,
                                                              21-CV-6023 (LTS)
                      -against-
                                                              ORDER TO SHOW CAUSE
AMY LAMANNA, Superintendent,
                                  Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Petitioner, who is currently incarcerated at Five Points Correctional Facility, brings this

pro se petition challenging his 2013 conviction in the County Court, Dutchess County. Petitioner

filed the petition in the United States District Court for the Eastern District of New York, which

transferred it here. 1 The Court directs Petitioner to file a declaration, within thirty days of the

date of this order, showing cause why this application should not be denied as time barred.

                                                DISCUSSION

I.      Applicable Statute of Limitations

        Petitioner’s application may be time-barred. A prisoner seeking habeas corpus relief

under § 2254 must generally file a petition within one year from the latest of four benchmark

dates: (1) when the judgment of conviction becomes final; (2) when a government-created

impediment to making such a motion is removed; (3) when the constitutional right asserted is

initially recognized by the Supreme Court, if it has been made retroactively available to cases on

collateral review; or (4) when the facts supporting the claim(s) could have been discovered

through the exercise of due diligence. See 28 U.S.C. § 2244(d)(1)-(2).




        1
            Petitioner paid the $5.00 filing fee for this action.
            Case 1:21-cv-06023-LTS Document 7 Filed 07/26/21 Page 2 of 6




        On May 18, 2013, Petitioner pleaded guilty in the County Court, Dutchess County, to

criminal possession of a weapon in the second degree. (ECF 1 at 1.) 2 On June 18, 2013, he was

sentenced to twelve years’ incarceration, and five years’ supervised release. (Id. at Exh. A at 15,

¶ 22.) Petitioner states that he waived his appeal rights as part of his plea agreement, and that he

did not appeal. 3

        Petitioner’s conviction consequently became final in 2013, following expiration of the

30-day deadline to appeal the conviction. See N.Y. Crim. Proc. Law § 460.10(1)(a); see also

Bethea v. Girdich, 293 F.3d 577, 578 (2d Cir. 2002) (“[T]he one-year limitations period began

running . . . when [the] time for filing a notice of appeal from [the] judgment of conviction

expired”). Petitioner placed this petition in the prison mail collection box on May 21, 2021,

nearly eight years after the judgment of conviction became final.

        When postconviction motions are filed before expiration of the statute of limitations,

those motions and related state-court proceedings may toll the statute of limitations. See 28

U.S.C. § 2244(d)(2). Postconviction motions filed after the limitations period expires, however,

do not start the limitations period anew. “[P]roper calculation of Section 2244(d)(2)’s tolling

provision excludes time during which properly filed state relief applications are pending but does

not reset the date from which the one-year statute of limitations begins to run.” Smith v.

McGinnis, 208 F.3d 13, 17 (2d Cir. 2000). Section 2244(d)(2) applies only if a petitioner’s




        2
         According to public records, in 2009, Petitioner pleaded guilty to robbery in the third
degree and attempted robbery in the third degree. See People v. Ingram, 80 A.D.3d 713 (2d Dep’t
Jan. 18, 2011) (conviction and sentence affirmed), lv denied, 16 N.Y.3d 831 (Mar. 29, 2011). He
was released to parole in 2010.
        3
          In a state court filing attached to the § 2254 petition, the prosecution states that defense
counsel filed a notice of appeal on June 21, 2013, but it was never perfected. (ECF 1 at Exh. A,
at 15, ¶ 23.)

                                                   2
            Case 1:21-cv-06023-LTS Document 7 Filed 07/26/21 Page 3 of 6




postconviction motion was pending within the one-year limitations period for bringing a § 2254

petition.

        Here, Petitioner alleges that he filed a postconviction motion under CPL § 440.10 in the

County Court, Dutchess County, on an unspecified date, and that court denied the motion on

October 22, 2019. He attaches an exhibit showing that, on March 4, 2020, the Court of Appeals

denied leave to appeal. See People v. Ingram, 2020-00349 (N.Y. Mar. 4, 2020); ECF 1 at Exh. A

at 62.). Because it appears that the § 440.10 motion was filed in or about 2019, long after the

one-year limitations period for filing a § 2254 petition expired in 2014, the postconviction

proceeding in the New York state court cannot toll the limitations period. See 28 U.S.C.

§ 2244(d)(2).

II.     Leave to File Declaration

        The Court therefore directs Petitioner to file a declaration within sixty days of the date of

this order stating why this application should not be dismissed as time barred. 1 Petitioner should

allege any facts showing that he has been pursuing his rights diligently and that some

extraordinary circumstance prevented him from timely submitting this petition. See Holland v.

Florida, 560 U.S. 631, 649 (2010) (holding that one-year limitations period under § 2244(d) for

habeas corpus petitions under § 2254 is subject to equitable tolling in appropriate cases).

Although Petitioner notes that the Covid-19 pandemic has impacted his ability to access the law

library, the deadline for filing this petition appears to have expired long before the Covid-19


        1
          Petitioner should also include in the declaration a listing of (1) the dates that all
postconviction applications in state court challenging this conviction were filed, including any
petition for a writ of error coram nobis, all motions under N.Y. Crim. P. L. § 440, and any other
postconviction applications, (2) when any postconviction applications were decided, (3) the dates
that any appeals or applications for leave to appeal from those decisions were filed, (4) when
those appeals or applications were decided, and (5) when Petitioner received notice of any state
court decisions on those applications and appeals. See 28 U.S.C. § 2244(d)(2).

                                                  3
           Case 1:21-cv-06023-LTS Document 7 Filed 07/26/21 Page 4 of 6




pandemic began in 2020. Petitioner must therefore allege facts showing that equitable tolling is

warranted during the relevant period.

                                          CONCLUSION

       Petitioner is directed to file a declaration, within sixty days of the date of this order,

showing why the petition should not be dismissed as time barred. A declaration form is attached

to this order. No answer shall be required at this time.

       If Petitioner files a declaration as directed, the Court will review it, and if proper, will

order the Respondent to answer the petition. If Petitioner fails, without good cause, to comply

with this order within the time allowed, or if the declaration does not show cause why the

petition should not be denied as time-barred, the Court will deny the petition as time-barred.

       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is

directed to mail a copy of this order to Petitioner and note service on the docket.

SO ORDERED.

 Dated:    July 26, 2021
           New York, New York

                                                           /s/ Laura Taylor Swain
                                                                 LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




                                                  4
               Case 1:21-cv-06023-LTS Document 7 Filed 07/26/21 Page 5 of 6




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
          Case 1:21-cv-06023-LTS Document 7 Filed 07/26/21 Page 6 of 6




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
